 Case 1:20-cv-00759-AJT-MSN Document 1 Filed 07/07/20 Page 1 of 7 PageID# 1



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division


Lorenzo Antunes-Vargas

               Plaintiff,
                                                                  JURY TRIAL DEMANDED
       v.

Chan & Yan, Inc.
d/b/a China Express
                                                                  Case No.: 1:20-cv-759
a Virginia limited liability company

       Serve: Fu Long Yan, Registered Agent
              8522 Lewinsville Road
              McLean, VA 22102

and Fu Long Yan

               Defendants

_______________________________________________


                                          COMPLAINT

                                       Preliminary Statement

   1. Plaintiff Lorenzo Antunes-Vargas brings this suit against his former employers: Chan &

       Yan, Inc. d/b/a China Express and its president, Fu Long Yan.

   2. Mr. Antunes-Vargas’s claim arises from Defendants’ failure to pay the overtime wages

       due to him under the Fair Labor Standards Act, 29 U.S.C. §§ 201–219.

                                    Jurisdiction and Venue

   3. This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331 (federal question)

       and 29 U.S.C. § 216(b) (private right of action).



                                                1
Case 1:20-cv-00759-AJT-MSN Document 1 Filed 07/07/20 Page 2 of 7 PageID# 2



 4. This Court has personal jurisdiction over Defendant Chan & Yan, Inc. because (1) the

    company’s principal place of business and registered office are located in Virginia; and

    (2) as Mr. Antunes-Vargas’s joint employer, the company’s acts and omissions in

    Virginia gave rise to the wage violations that form the basis of this complaint.

 5. This Court has personal jurisdiction over Defendant Fu Long Yan because (1) he is the

    President of Chan & Yan, Inc. and was present at the restaurant in Virginia almost every

    day for the duration of Plaintiff’s employment there; and (2) as Plaintiff’s joint employer,

    his acts and omissions in Virginia gave rise to the wage violations that form the basis of

    this complaint.

 6. Venue is proper in the Eastern District of Virginia because a substantial part of the

    events or omissions giving rise to Plaintiff’s claim occurred in Fairfax County. See 28

    U.S.C. § 1391(b)(2); 28 U.S.C. § 127(a).

                                        PARTIES

 7. Plaintiff Lorenzo Antunes-Vargas is an adult resident of Virginia.

 8. Defendant Chan & Yan, Inc. is a Virginia corporation located in Fairfax County,

    Virginia, doing business under the name “China Express.” It is a restaurant specializing

    in Chinese food.

 9. The restaurant is located at 8455-M Tyco Road, Vienna, VA 22182. Its registered office

    is located at 8522 Lewinsville Road, McLean, VA 22102.

 10. On information and belief, the gross annual business volume of China Express exceeded

    $500,000 at all relevant times.

 11. On information and belief, China Express employed about nine employees at all relevant

    times.



                                              2
Case 1:20-cv-00759-AJT-MSN Document 1 Filed 07/07/20 Page 3 of 7 PageID# 3



 12. On information and belief, at all relevant times, China Express had at least two

    employees who handled goods that had been moved in interstate commerce.

 13. Defendant Fu Long Yan is the president of China Express as well as its registered agent.

    On information and belief, he is a resident of Maryland.

                                          FACTS

                           Mr. Antunes-Vargas’s Employment

 14. Mr. Antunes-Vargas worked at China Express from about November 2014 to about

    March 26, 2020. He did not hold any other jobs during this time.

 15. Mr. Antunes-Vargas worked as a cook; his duties included preparing meat, chicken,

    dumplings, and other types of food for sale by China Express.

 16. Mr. Antunes-Vargas did not supervise or otherwise oversee the work of any other

    employees of China Express.

 17. Defendants provided all of the materials Mr. Antunes-Vargas needed for his job.

 18. Throughout his employment, Mr. Antunes-Vargas worked from 10:00 AM to 10:00 PM

    Monday through Friday and from 4:00 PM to 10:00 PM on Sundays, for a total of 66

    hours per week. He did not receive any breaks, not even for lunch.

 19. Mr. Antunes-Vargas was paid the same amount per month regardless of the length of the

    month.

 20. When Mr. Antunes-Vargas first started working for Defendants in November of 2014, he

    was paid $2,500 per month.

 21. Starting around January 2017, Mr. Antunes-Vargas began making $3,000 per month.

 22. Starting around January 2020, Mr. Antunes-Vargas began making $3,100 per month.




                                              3
Case 1:20-cv-00759-AJT-MSN Document 1 Filed 07/07/20 Page 4 of 7 PageID# 4



 23. Mr. Antunes-Vargas was generally paid twice per month; each month, he received part of

    his wages by check and the rest in cash.

 24. If Mr. Antunes-Vargas ever had to miss a full day or partial of work, Defendants would

    dock his pay by about $15 per hour.

 25. At no time during Mr. Antunes-Vargas’s employment was he paid one and one-half times

    the regular rate at which he was employed for the hours he worked beyond forty in any

    workweek, despite the fact that Mr. Antunes-Vargas’s typical workweek included 26

    hours of overtime.

 26. On information and belief, Defendants made no effort to pay Mr. Antunes-Vargas one

    and one-half times the regular rate at which he was employed for the hours he worked

    beyond forty in a workweek, even though he was plainly and obviously working

    overtime, suggesting a willful disregard of the law.

                               Defendant Yan’s Involvement

 27. Defendant Yan is the president and a co-manager of China Express, as well as its

    registered agent. Throughout Mr. Antunes-Vargas’s employment, Defendant Yan

    controlled the day-to-day operations of China Express, in concert with two other people:

    vice-president Wendy Chan and another person whose name Plaintiff does not know.

 28. For about the first week of Mr. Antunes-Vargas’s work, Defendant Yan supervised Mr.

    Antunes-Vargas. After about a week, Mr. Antunes-Vargas became proficient in his duties

    and did not require direct supervision.

 29. Defendant Yan was present at China Express almost every day that Mr. Antunes-Vargas

    was.




                                               4
Case 1:20-cv-00759-AJT-MSN Document 1 Filed 07/07/20 Page 5 of 7 PageID# 5



 30. Each day, Defendant Yan would move throughout the restaurant to supervise its

    operation. This included regularly checking in on Mr. Antunes-Vargas and the rest of the

    workers in the kitchen to make sure that things were running smoothly. Defendant Yan

    also sometimes worked the restaurant’s cash register.

 31. Defendant Yan hired Mr. Antunes-Vargas.

 32. Defendant Yan set Mr. Antunes-Vargas’s work schedule.

 33. Defendant Yan set Mr. Antunes-Vargas’s pay rate.

 34. Defendant Yan set Mr. Antunes-Vargas’s method of payment and personally paid Mr.

    Antunes-Vargas.

                         End of Mr. Antunes-Vargas’s Employment

 35. Around March of 2020, Defendant Yan told Mr. Antunes-Vargas that the restaurant was

    closing due to the COVID-19 pandemic and that he would receive a phone call when it

    was time to return to work. However, he was never called back to work. When Mr.

    Antunes-Vargas asked a co-worker why he had not been rehired, he was told that it was

    because Mr. Antunes-Vargas had asked to be paid $3,300 per month and that the

    restaurant was not willing to pay him that much.

 36. Mr. Antunes-Vargas’s last day of work was approximately March 26, 2020.

 37. Defendants’ final salary payment to Mr. Antunes-Vargas was about $1,242.



                                          CLAIMS

                    Fair Labor Standards Act, 29 U.S.C. §§ 201–219

 38. Mr. Antunes-Vargas was Defendants’ “employee” within the meaning of 29 U.S.C. §

    203(e)(1) at all times relevant to this action.



                                               5
 Case 1:20-cv-00759-AJT-MSN Document 1 Filed 07/07/20 Page 6 of 7 PageID# 6



    39. Defendants were Mr. Antunes-Vargas’s “employers” within the meaning of 29 U.S.C. §

          203(d) at all times relevant to this action.

    40. Defendants “employed” Mr. Antunes-Vargas within the meaning of 29 U.S.C. § 203(g)

          at all times relevant to this action.

    41. Mr. Antunes-Vargas was employed by Defendants in an enterprise engaged in

          commerce within the meaning of 29 U.S.C. § 203(b) at all times relevant to this action.

    42. Defendants failed to pay Mr. Antunes-Vargas one and one-half times the regular rate at

          which he was employed for the hours he worked beyond forty in any workweek, thereby

          violating 29 U.S.C. § 207(a)(1).

                                        REQUESTED RELIEF

Wherefore, Mr. Antunes-Vargas respectfully requests that this Court provide the following

relief:

    43. Declare that the Defendants’ violations were “willful,” such that a three-year

          statute of limitations applies under 29 U.S.C. § 255(a);

    44. Award Mr. Antunes-Vargas his actual damages in the amount of all unpaid overtime

          wages, jointly and severally against both Defendants, in an amount to be proved at trial,

          pursuant to 29 U.S.C. § 216(b);

    45. Award Mr. Antunes-Vargas additional liquidated damages in an amount equal to his

          actual damages, jointly and severally against both Defendants, pursuant to 29 U.S.C. §

          216(b);

    46. Award Mr. Antunes-Vargas his costs and reasonable attorney’s fees, jointly and severally

          against both Defendants, pursuant to 29 U.S.C. § 216(b); and

    47. Any other relief this Court deems just and proper.



                                                     6
 Case 1:20-cv-00759-AJT-MSN Document 1 Filed 07/07/20 Page 7 of 7 PageID# 7



                                                    Plaintiff demands trial by jury.

Respectfully submitted,

/s/ Nicholas Cooper Marritz                                     Date: July 7, 2020
Nicholas Cooper Marritz (VA Bar No. 89795)
Legal Aid Justice Center
6066 Leesburg Pike, Suite 520
Falls Church, VA 22041
T: (703) 778-3450
F: (703) 778-3454
E: nicholas@justice4all.org

Counsel for Lorenzo Antunes-Vargas




                                             7
